Citation Nr: 1723945	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot condition, to include tinea pedis and residuals of plantar wart removal.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for Alzheimer's disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for thyroid condition.

7.  Entitlement to service connection for neck pain condition.

8.  Entitlement to service connection for Parkinson's disease.

9.  Entitlement to service connection for chest pain.

10.  Entitlement to service connection for left leg condition.

11.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

12.  Entitlement to a compensable initial rating for prostatitis.

13.  Entitlement to an initial rating in excess of 10 percent for degenerative changes, left shoulder.

14.  Entitlement to a rating in excess of 20 percent for degenerative changes, acromioclavicular joint, right shoulder, with decreased mobility.

15.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD), lumbosacral spine, with decreased mobility and intervertebral disc syndrome (IVDS) involving the right L4-S1 nerve roots.

16.  Entitlement to a rating in excess of 20 percent for sciatic peripheral neuropathy, right lower extremity associated with DDD, lumbosacral spine, with decreased mobility and IVDS involving the right L4-S1 nerve roots.

17.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.

18.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

20.  Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for migraine headaches.

21.  Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for degenerative changes, left shoulder.

22.  Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for prostatitis.

23.  Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for left knee sprain.

24.  Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for right knee sprain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2013 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2013, the Veteran filed an informal claim for compensation benefits for 'feet,' among others.  Concerning this, the Veteran filed a claim for service connection for plantar wart of the left foot, removed (scar) in August 2003, and the RO denied the Veteran's claim in a November 2003 rating decision.  The December 2013 rating decision on appeal decided that no new and material evidence has been received since the November 2003 rating decision to reopen the claim of service connection for plantar warts.  However, the Veteran's current claim simply refers to 'feet,' and he does not specify the type of foot condition.  The medical evidence of record shows current foot diagnoses other than plantar warts.  Therefore, the Board has recharacterized the issue on appeal as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal the Board has an obligation to broadly construe the claimant's description of the claim the symptoms he describes and the information he provides in connection with that claim); see also Clemons v Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms and the other information of record.).

The issues of entitlement to service connection for bilateral foot condition, entitlement to service connection for erectile dysfunction; entitlement to an initial rating in excess of 10 percent for degenerative changes, left shoulder; entitlement to a rating in excess of 20 percent for degenerative changes, acromioclavicular joint, right shoulder, with decreased mobility; entitlement to a rating in excess of 20 percent for DDD, lumbosacral spine, with decreased mobility and IVDS involving the right L4-S1 nerve roots; entitlement to a rating in excess of 20 percent for sciatic peripheral neuropathy, right lower extremity; entitlement to an initial rating in excess of 10 percent for left knee sprain; and entitlement to an initial rating in excess of 10 percent for right knee sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not relate the Veteran's Alzheimer's disease to his military service.

2.  The evidence of record does not relate the Veteran's diabetes mellitus to his military service.

3.  The evidence of record does not relate the Veteran's sleep apnea to his military service.

4.  The evidence of record does not relate the Veteran's thyroid condition to his military service.

5.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of a disorder manifested by neck pain at any time proximate to, or since, the Veteran's claim.

6.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of Parkinson's disease at any time proximate to, or since, the Veteran's claim.

7.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of a disorder manifested by chest pain at any time proximate to, or since, the Veteran's claim.

8.  The evidence of record does not relate the Veteran's left leg condition to his military service.

9.  The Veteran's migraine headaches are manifested by very frequent prostrating and prolonged attacks of headache pain, which have been shown to be productive of severe economic inadaptability.

10.  The Veteran's prostatitis has been manifested by voiding dysfunction involving obstructive voiding.  The Veteran did not require the wearing of absorbent materials.

11.  As a 100 percent schedular rating is assigned for the service-connected mood disorder for the entirety of the rating period on appeal, along with the award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), there remains no question of law or fact to be decided regarding entitlement to a TDIU.

12.  On March 18, 2013, the RO received the Veteran's claims for service connection for migraine headaches, left shoulder disability, prostatitis, and bilateral knee disabilities.

13.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to service connection for migraine headaches, left shoulder disability, prostatitis, or bilateral knee disability prior to March 18, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Alzheimer's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for thyroid condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for neck pain condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for left leg condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for an initial rating of 50 percent, but no higher, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2016).

10.  The criteria for a compensable initial rating for prostatitis have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115a, Diagnostic Code 7527 (2016).

11.  The appeal as to the issue of entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

12.  An effective date prior to March 18, 2013 cannot be established for the grant of service connection for migraine headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

13.  An effective date prior to March 18, 2013 cannot be established for the grant of service connection for degenerative changes, left shoulder.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

14.  An effective date prior to March 18, 2013 cannot be established for the grant of service connection for prostatitis.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

15.  An effective date prior to March 18, 2013 cannot be established for the grant of service connection for left knee sprain.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

16.  An effective date prior to March 18, 2013 cannot be established for the grant of service connection for right knee sprain.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory letter dated in November 2013 fully satisfied the VCAA timing and content requirements.  VAOPGCPREC 6-2014.

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected migraine headaches and prostatitis arise from his disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a VA examination is not required in the claims for neck pain condition, Parkinson's disease, or chest pain as the evidence does not establish a current disability.  With respect to the claims for Alzheimer's disease, diabetes, sleep apnea, thyroid condition, and left leg condition, the competent and credible evidence does not establish that an event, injury or disease occurred in service, relative to the issues at hand.  Moreover, the competent evidence of record does not suggest a link between the Veteran's current Alzheimer's disease, diabetes, sleep apnea, thyroid condition, or left leg condition and his military service.  There is also no evidence of continuity of symptomatology, and the first evidence of these disabilities was years after military discharge.  Further, the Veteran does not contend any symptoms or that he received treatments for his Alzheimer's disease, diabetes, sleep apnea, thyroid condition, or left leg condition, earlier than documented in the record.  In addition, there is no medical evidence or other competent evidence relating the Veteran's current Alzheimer's disease, diabetes, sleep apnea, thyroid, or left leg condition to his military service.  Thus, a VA medical examination addressing the etiology of these conditions is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any Alzheimer's disease, diabetes, sleep apnea, thyroid, or left leg condition shown in service and no competent evidence of a link to service.  While the Veteran believes these conditions are linked to his military service, the only evidence that it is related to his service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of Alzheimer's disease, diabetes, sleep apnea, thyroid, or left leg condition in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

The Veteran was provided VA examinations in December 2013 to ascertain the current nature and severity of his migraine headaches and prostatitis.  The Board finds that these VA examinations were adequate to decide the claims on appeal because the reports provided sufficient detail to determine the current severity of the Veteran's service-connected disabilities.  Each VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

The VCAA notice and duty to assist provisions are not applicable to the Veteran's claims of entitlement to an effective date prior to March 18, 2013 for the award of service connection for migraine headaches, degenerative changes of the left shoulder, prostatitis, left knee sprain, and right knee sprain, where resolution of the claims is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be presumed for certain chronic diseases, such as diabetes, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alzheimer's Disease, Diabetes, Sleep Apnea, Thyroid, and Left Leg Condition

There are current Alzheimer's disease, diabetes, sleep apnea, thyroid and left leg condition, diagnosed as dementia of the Alzheimer's type, diabetes mellitus, obstructive sleep apnea, hypothyroidism, and restless leg syndrome, respectively.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, service connection is not warranted on a direct basis because the evidence fails to establish a nexus between the Veteran's current Alzheimer's disease/diabetes/ sleep apnea/ thyroid condition/left leg condition and his service.

The Board has reviewed the Veteran's service treatment records, and it has found no evidence of complaint of or treatment for Alzheimer's disease, diabetes, sleep apnea, thyroid condition or left leg condition in service.  The Veteran has not otherwise advanced an argument regarding an in-service event or incident that he believes gave rise to his Alzheimer's disease, diabetes, sleep apnea, thyroid condition and left leg condition.

Moreover, the evidence does not show the onset of diabetes for more than a decade after service.  VA Problem List shows dementia of the Alzheimer's type, with late onset, uncomplicated, since January 2012.  A March 2003 VA treatment report shows a history of hypothyroidism.  An April 2004 private treatment report reflects that severe obstructive sleep apnea was diagnosed on sleep study.  As to the restless leg syndrome, in a September 2004 VA treatment record the Veteran reported he had restless legs for over one year.  History of diabetes mellitus was first noted in an April 2010 VA treatment record.

In this regard, the Board points out that the passage of many years between discharge from active service and the lack of documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the Board observes that the Veteran does not contend that he has experienced any symptoms related to these conditions in service or prior to the initial diagnoses.

Additionally, there is no competent opinion of record as to whether the Veteran's current Alzheimer's disease/diabetes/ sleep apnea/ thyroid condition/left leg condition are related to his active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

While the Veteran now asserts that his Alzheimer's disease, diabetes, sleep apnea, thyroid condition, and left leg condition are the result of his military service; as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as Alzheimer's disease, diabetes, sleep apnea, hypothyroidism and restless leg syndrome of the left leg.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that none of his Alzheimer's disease, diabetes, sleep apnea,  thyroid condition, or left leg condition either began during, or was otherwise caused by, his military service, he is not considered competent (meaning medically qualified) to address the etiology of these diseases.

As discussed, the evidence establishes that the Veteran's Alzheimer's disease, diabetes, sleep apnea, thyroid condition, and left leg condition began years after his military service, and no competent evidence has been advanced to even suggest that those diseases either began during or was otherwise caused by his military service.  Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claims of service connection for Alzheimer's disease, diabetes, sleep apnea, thyroid condition, and left leg condition.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Pain, Parkinson's Disease, and Chest Pain

The presence of a disorder manifested by neck pain or chest pain, or Parkinson's disease is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in March 2013.  The record contains VA and private treatment records dated from March 1997 to January 2014.  Since there is no confirmed diagnosis of a chronic disorder manifested by neck pain or chest pain, or Parkinson's disease, the Board cannot conclude that any such disorder is currently present.

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of a chronic disorder manifested by neck pain or chest pain, or Parkinson's disease, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.

Concerning this, VA treatment records show the Veteran's complaints of chest pain.  Specifically, a September 2013 VA treatment report shows the Veteran complained of left-sided chest pressure.  However, no disorder was identified.  Review of the past medical history reveals that the Veteran reported a long standing chest pain in December 1980 in service; however, it was noted that there was no evidence of cardiovascular disease.  On a chest x-ray, the impression was chronic cardiovascular changes with no acute cardiopulmonary disease.  The physician noted that there was no active pathology and no action was required.  In May 2005, the Veteran had atypical chest pain, which was noted to be most likely musculoskeletal.  Thereafter, chest x-rays in September 2012 and January 2013 showed no active cardiopulmonary disease.  A symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported chest pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, chest pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for neck pain condition, Parkinson's disease, and chest pain has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for neck pain condition, Parkinson's disease, or chest pain is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.


Migraine Headaches

Service connection for migraines was granted in a December 2013 rating decision, and a 30 percent initial rating was assigned effective March 18, 2013.  The Veteran's service-connected migraine headaches are currently evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was provided a VA examination in December 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported he currently experienced headaches at least twice a week.  He noted the headaches were localized in the left parietal area of his head.  He stated that this was relieved with Tylenol.  He experienced nausea associated with headaches.  The headaches lasted less than 1 day.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain, more frequently than once per month, and that he had very frequent prostrating and prolonged attacks of migraine headache pain.  As to functional impact, the examiner found that the Veteran's headache condition impacted his ability to work because he was limited from prolonged concentrating and focusing due to episodes of headaches.

After reviewing the evidence, the Board concludes that a 50 percent rating is warranted for the Veteran's service-connected migraine headaches.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that his reports as to the severity and frequency of his headaches is credible, and demonstrates that they are very frequent and completely prostrating.  

During the December 2013 VA examination, the Veteran reported having at least two prostrating attacks of migraine headaches a week.  The evidence shows that the Veteran experiences severe pain and significant difficulties due to the headache episodes and the headaches occur far more frequently than once a month.  Furthermore, the medical evidence indicates that the Veteran's current headaches are representative of severe headaches which would reasonably be expected to be described as prostrating.  In addition, the December 2013 VA examiner noted that the Veteran was limited from prolonged concentrating and focusing due to episodes of headaches.  

Thus, the Board finds that based on the foregoing evidence, and with consideration of the frequency, intensity, and duration of the headaches, as well as the functional impact, the Veteran's migraine headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, more closely approximating the criteria for a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2016) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  A 50 percent disability rating is the maximum evaluation available for migraine headaches under Diagnostic Code 8100.

Prostatitis

The Veteran is service-connected for prostatitis with a noncompensable initial rating.  Prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2016).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

During a December 2013 VA examination, the Veteran reported a history of dysuria and being diagnosed with acute bacterial prostatitis and acute right epididymitis.  Currently, he was taking Tamsulosin.  He experienced voiding dysfunction which did not cause increased urinary frequency or urinary leakage.  The voiding dysfunction did not require the use of an appliance or the wearing of absorbent material.  However, there were symptoms of obstructed voiding, such as marked hesitancy and slow or weak stream.  He did not have a history of recurrent symptomatic urinary tract or kidney infection.  The examiner found that the Veteran's prostatitis disability did not impact his ability to work.

The evidence does not reflect that the Veteran's prostatitis results in urinary leakage or urinary tract infections.  As such, the Board will not discuss ratings based on these functional impairments.

There is no evidence that the Veteran required any appliance for voiding or the wearing of absorbent materials for his symptoms.  Indeed, the Veteran's only treatment for his symptoms is medication management, and there was no evidence of urinary frequency or urinary leakage.  As such, a noncompensable rating is appropriate.  

The Board has considered rating the Veteran's service-connected prostatitis under other Diagnostic Codes, in order to provide him with the most beneficial rating. However, the Board finds that the most appropriate rating criteria for the Veteran's disability is under 38 C.F.R. § 4.115b, Diagnostic Code 7527. 

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a compensable initial rating at any time during the rating period of appeal.  See 38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7528, Gilbert v. Derwinski, 1 Vet App. 49 (1990).

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected migraine headaches and prostatitis during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and initial ratings greater than those assigned herein for the Veteran's migraine headaches and prostatitis are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A 100 percent disability rating has been in effect for mood disorder for the entire rating period of appeal.  The Veteran has also been awarded special monthly compensation on account of being housebound under 38 U.S.C.A. § 1114(s).  Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the claim of entitlement to a TDIU is moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Dates

In a December 2013 rating decision, the RO granted service connection for migraine headaches, degenerative changes of the left shoulder, and prostatitis.  A February 2014 rating decision granted service connection for left knee sprain and right knee sprain.  The effective date of the award was set as March 18, 2013.  The Veteran contends that an earlier effective date is warranted. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2016).

Historically, the Veteran filed his original claims for service connection for bilateral knee problems in June 1996.  An October 1996 rating decision denied the claims, and the notice of the October 1996 rating decision was issued on November 6, 1996.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of the issuance of the October 1996 rating decision.  Accordingly, that rating decision became final.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

The claims leading to the award of service connection was received by the RO on March 18, 2013, at which the Veteran submitted correspondence as an informal claim for compensation benefits for shoulders, knees, headaches, and prostate/bladder issues, among other conditions.  This statement has been construed as a request to reopen claims for service connection for bilateral knee condition.  

Prior to March 18, 2013, nothing in the record can be reasonably viewed as a claim of service connection for bilateral knee condition, left shoulder condition, headaches or prostatitis.  Other claims were filed, but they pertained to low back, right shoulder, plantar warts, colon polyps, alopecia, tinnitus, otitis externa, chronic sinusitis, eye lid, radiculopathy/peripheral neuropathy of the right lower extremity, depression and bronchitis.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of migraine headaches, left shoulder condition, and prostatitis.  

Because the Veteran's claims were received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claims or the date the disabilities arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for migraine headaches, degenerative changes of the left shoulder, prostatitis, left knee sprain, and right knee sprain is March 18, 2013, which is the date of claims.

Service treatment record shows complaints of chronic headaches in June 1977, left shoulder injury in November 1980, an impression of prostatitis in June 1977, complaints of left knee pain in December 1979 with an assessment of mild sprain, and complaints of right lower leg pain in July 1988.  The Board therefore finds that the Veteran's disabilities "arose" clearly prior to the date of his claims of service connection or claim to reopen the issues of service connection for bilateral knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011)("entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for migraine headaches, degenerative changes of the left shoulder, prostatitis, left knee sprain, and right knee sprain is March 18, 2013.

Accordingly, the Board finds that an effective date prior to March 18, 2013 for the grant of service connection for migraine headaches, degenerative changes of the left shoulder, prostatitis, left knee sprain, and right knee sprain is not warranted.  The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

As the effective date for the award of service connection for degenerative changes of the left shoulder, prostatitis, left knee sprain and right knee sprain is March 18, 2013, the effective date for the award of initial ratings for these disabilities cannot be earlier than that date.


ORDER

Entitlement to service connection for Alzheimer's disease is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for thyroid condition is denied.

Entitlement to service connection for neck pain condition is denied.

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for left leg condition is denied.

Entitlement to an initial rating of 50 percent, but no higher, for migraine headaches is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a compensable initial rating for prostatitis is denied.

The appeal as to the issue of entitlement to a TDIU is dismissed.

Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for migraine headaches is denied.

Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for degenerative changes, left shoulder is denied.

Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for prostatitis is denied.

Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for left knee sprain is denied.

Entitlement to an effective date prior to March 18, 2013 for the grant of service connection for right knee sprain is denied.






	(CONTINUED ON NEXT PAGE)


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (2016); 38 C.F.R. § 3.159(c) (4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claim for feet, the medical evidence of record shows a current diagnosis of tinea pedis.  Furthermore, service treatment records show treatment for various foot conditions, to include tinea pedis, athlete's foot, ingrown toenail, and hammertoes.  The Veteran complained of athlete's foot in August 1976.  In July and October 1985, the Veteran was treated for itchy blisters on feet, and the assessments were dyshidrotic eczema and possible fungal involvement.  In April 1986 and April 1989, the Veteran complained of tinea pedis for three months and sore right little toe.  In July 1979 and February 1991, he was treated for ingrown toenails, and in April and May 1991, plantar warts were removed from his left foot.  In October 1995, the Veteran complained of itchy feet and scaly rash; the assessment was dyshidrosis.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran was never provided a VA examination to determine the current nature and etiology of any bilateral foot disability.  Based on the foregoing evidence, the Board finds that the low threshold under McLendon is met in this case and a VA examination should be obtained to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

With regard to the claim for erectile dysfunction, the Veteran contends that this condition is proximately due to or the result of his prostatitis.   In January 2014, a VA medical opinion was obtained as the claimed secondary relationship between the Veteran's erectile dysfunction and his service-connected prostatitis.  The examiner provided a negative nexus opinion, and noted that the December 2013 VA examination described a history negative for residuals of prostatitis resulting from his active service.  The examiner stated that the Veteran had a history of diabetes mellitus, which is a common cause of erectile dysfunction.

The Board finds that the January 2014 VA medical opinion is not adequate.  Barr, 21 Vet. App. at 312.  This opinion did not address whether the Veteran's erectile dysfunction was aggravated by his service-connected prostatitis.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain a supplemental medical opinion in this matter.

In connection with his claims for increased ratings for service-connected lumbosacral spine, and bilateral knee and shoulder disabilities, the Veteran was provided VA examinations in December 2013.  The Board finds that these examination reports did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiners did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  Consequently, new examinations are necessary to decide the claims.

Additionally, the Veteran last underwent a VA examination in December 2013 in conjunction with his claim for increased disability rating for service-connected sciatic peripheral neuropathy of the right lower extremity.  Clinical findings of that examination are now almost four years old, and adjudicating this claim on the evidence then of record without obtaining an updated examination would be error.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, a VA neurological examination is required to provide a current picture of the Veteran's service-connected disability, which concerns the issue currently on appeal.  38 C.F.R. §§ 3.326, 3.327 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran from VA Medical Centers and any associated outpatient clinics dated from January 2014 to the present.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability, to include tinea pedis and residuals of plantar wart removal.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current bilateral foot disability that had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Obtain a supplemental medical opinion from the VA examiner who conducted the December 2013 VA examination, if available, to determine the etiology of the Veteran's erectile dysfunction.  If the December 2013 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise. 

The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether the Veteran's erectile dysfunction is at least as likely as not (i.e. a 50 percent probability or more) either proximately caused by or aggravated by his service-connected prostatitis.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected lumbosacral spine with disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected left and right knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disability. 

The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected left and right shoulder disabilities.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral shoulder disability.

The examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the shoulders; loss of head (flail shoulder), nonunion, fiborous union, recurrent dislocation at the scapulohumeral joint, nonunion of the humerus; or dislocation, nonunion, malunion, of the clavicle or scapula.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for a VA neurological examination to ascertain the current severity of the Veteran's sciatic peripheral neuropathy, right lower extremity associated with DDD, lumbosacral spine, with decreased mobility and IVDS involving the right L4-S1 nerve roots.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary, including electromyography (EMG) and nerve conduction studies.

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

8.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


